1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    PEGGY SASSO, CA Bar #228906
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    WILLIAM WILSON

7
8                             IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                    Case No. 1:18-cr-00006-DAD
11   UNITED STATES OF AMERICA,

12                    Plaintiff,                    REQUEST FOR RULE 43 WAIVER OF
                                                    APPEARANCE; ORDER
13   vs.

14   WILLIAM RALPH WILSON,

15                    Defendant.

16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, William Wilson, having been advised
18   of his right to be present at all stages of the proceedings, hereby requests that this Court proceed
19   in his absence on every occasion that the Court may permit, pursuant to this waiver. Defendant
20   agrees that his interests shall be represented at all times by the presence of his attorney, the
21   Office of the Federal Defender for the Eastern District of California, the same as if Defendant
22   were personally present, and requests that this court allow his attorney-in-fact to represent his
23   interests at all times. Defendant further agrees that notice to Defendant's attorney that
24   Defendant's presence is required will be deemed notice to the Defendant of the requirement of
25   his appearance at said time and place.
26   ///
27   ///
28   ///
1    DATED: February 18, 2020                     /s/ William Wilson
                                                 WILLIAM WILSON
2                                                Defendant
                                                 (Original Signature on File)
3
4
5    DATED: February 18, 2020                    /s/ Peggy Sasso
                                                 PEGGY SASSO
6                                                Assistant Federal Defender
                                                 Attorney for WILLIAM WILSON
7
8
9                                              ORDER

10            GOOD CAUSE APPEARING, IT IS HEREBY BY ORDERED that Defendant’s

11   appearance may be waived at any and all non-substantive proceedings until further order.

12
13   IT IS SO ORDERED.

14
     Dated:     February 20, 2020                              /s/   Sheila K. Oberto           .
15                                                   UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     Wilson: Rule 43 Waiver
